UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6429


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DANIEL WAYNE PARSONS,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-hc-02025-BR)


Submitted: January 31, 2019                                   Decided: February 15, 2019


Before FLOYD, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Roberto F. Ramirez,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Wayne Parsons appeals the district court’s order civilly committing him as

a “sexually dangerous person,” pursuant to the Adam Walsh Child Protection and Safety

Act of 2006 (“Act”), 18 U.S.C. §§ 4247-4248 (2012). Parsons raises three challenges to

the district court’s ruling. Finding no error, we affirm.

       Parsons first claims that the district court erred in concluding that he meets the

criteria for commitment as a sexually dangerous person under the Act. “[W]e review the

district court’s factual findings for clear error and its legal conclusions de novo.” United

States v. Bolander, 722 F.3d 199, 206 (4th Cir. 2013). We have thoroughly reviewed the

record, and we conclude that the district court did not clearly err in finding that Parsons

would have serious difficulty refraining from sexually violent conduct or child

molestation if released from incarceration. See United States v. Wooden, 693 F.3d 440,

462 (4th Cir. 2012) (setting forth factors courts consider in making such determination);

see also Bolander, 722 F.3d at 207 (stating that, when court’s determination “is based on

[its] decision to credit the testimony of one of two or more witnesses, each of whom has

told a coherent and facially plausible story that is not contradicted by extrinsic evidence,

that finding, if not internally inconsistent, can virtually never be clear error.” (internal

quotation marks omitted)).

       Second, Parsons asserts that the district court violated his right to due process

under the Fifth Amendment because it did not issue its opinion until 137 days after the

hearing. Parsons also urges this court to impose a 30-day deadline upon district courts to

issue decisions after a civil commitment hearing is conducted pursuant to the Act. We

                                              2
“review a district court’s decisions pertaining to the management of its own docket under

an abuse of discretion standard,” Turner v. United States, 736 F.3d 274, 283 (4th Cir.

2013), and will not overturn a district court’s decision regarding the mechanics of the

trial process “unless there is a clear abuse of discretion, or unless there is a real

possibility the party was prejudiced.” Strag v. Bd. of Trustees, 55 F.3d 943, 954 (4th Cir.

1995). The Supreme Court has noted that a district court’s exercise of its inherent power

must be a “reasonable response to the problems and needs confronting the court’s fair

administration of justice.” Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016) (internal

citations and quotations omitted).

       Here, the Act provides no time limitation for the district court to issue a decision

after a hearing. Moreover “§ 4248 is a civil statute and thus is not subject to the various

constitutional safeguards placed on criminal proceedings.” United States v. Timms, 664
F.3d 436, 456 (4th Cir. 2012). We find that Parsons cannot show that his due process

rights were violated by the district court’s delay in issuing its decision and fails to

provide any authority to support his assertion that a 30-day deadline should be imposed.

       Finally, Parsons argues that the district court erred in denying his motion to

dismiss the certificate against him because it was filed beyond the so-called “catch-all”

statute of limitations provided in 28 U.S.C. § 1658(a) (2012) (providing a four-year

statute of limitations for bringing certain claims in federal court). However, we have

expressly rejected Parsons’ argument. See United States v. Searcy, 880 F.3d 116 (4th

Cir. 2018) (holding that § 1658(a) does not apply to civil commitment proceedings under

the Adam Walsh Act).

                                            3
      We therefore affirm the district court’s judgment.        We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4